                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                                    No. 5:19-cv-491-BO

STEPHEN MERCIER and                         )
BRENDA HARRIS ,                             )
                                            )
       Plaintiffs,                          )
                                            )
V.                                          )                      ORDER
                                            )
NATIONSTAR MORTGAGE, et al.                 )
                                            )
       Defendants.                          )



       This cause comes before the Court on plaintiffs motion for temporary restraining order

and preliminary injunction [DE 2] to stop a foreclosure sale of real property scheduled for

November 5, 2019 at 10:00 AM.

       Plaintiffs have not demonstrated that they are likely to succeed on the merits, a required

showing for a TRO. Winter v. Nat. Res. Def Council, Inc., 555 U .S. 7, 20 (2008). Moreover, the

date on which the foreclosure sale was scheduled to occur has already passed. Accordingly, the

motion [DE 2] is DENIED.


SO ORDERED, this_]_ day ofNovember, 2019.



                                            TERRENCE W. BOYLE
                                            CHIEF UNITED STATES DISTRICT JUDGE
